Case 2:20-cv-00151-DSF-JC Document 11 Filed 01/31/20 Page 1 of 11 Page ID #:27




 1   Joshua Koltun (Bar No. 173040)
     Attorney
 2   1 Sansome Street
     Suite 3500, No. 500
 3   San Francisco, California 94104
     Telephone: 415.680.3410
 4   Facsimile: 866.462.5959
     joshua@koltunattorney.com
 5
     Attorney for Defendant and Counterclaimant
 6   Livingly Media, Inc.
 7
                                         UNITED STATES DISTRICT COURT
 8
                                        CENTRAL DISTRICT OF CALIFORNIA
 9

10   MICHAEL GRECCO PRODUCTIONS, )                     Case No.: 2:20-c-00151 FMO
     INC. /d/b/a “Michael Grecco             )         (RAOx)
11   Photography,” a California corporation, )
                                             )         ANSWER and COUNTERCLAIM
12                Plaintiff,                 )         of DEFENDANT
                                             )         LIVINGLY MEDIA, INC.
13         v.                                )
                                             )         JURY TRIAL DEMANDED
14   LIVINGLY MEDIA, INC., a Delaware )
     Corporation; and DOES 1-10,             )
15                                           )
                  Defendants.                )
16                                           )
                                             )
17                                           )
                                             )
18                                           )
                                             )
19                                           )
                                             )
20

21

22

23

24

25

26
27

28


     Livingly Answer and Counterclaim                                        2:20-cv-00151 FMO (RAOx)
                         Case 2:20-cv-00151-DSF-JC Document 11 Filed 01/31/20 Page 2 of 11 Page ID #:28




                          1             Defendant and Counterclaimant Livingly Media, Inc. (“Livingly”), answers the
                          2   complaint of Plaintiff and Counterdefendant Michael Grecco Productions, Inc.
                          3   (“Grecco”) and counterclaims as follows:
                          4

                          5
                                                                               ANSWER
                                                  1.        Livingly admits that Grecco has instituted an action under the
                          6
                              Copyright Act but denies the allegations (as stated herein) and denies that Grecco is
                          7
                              entitled to the relief sought.
                          8
                                                  2.        Livingly admits the allegations of paragraph 2.
                          9
                                                  3.        Livingly admits the allegations of paragraph 3.
                         10
                                                  4.        Livingly lacks knowledge or information sufficient to form a belief
                         11
                              as to the truth of the allegations of paragraph 4. and on that basis denies them.
                         12
                                                  5.        Livingly admits the allegations of paragraph 5.
                         13
                                                  6.        Livingly lacks knowledge or information sufficient to form a belief
                         14
                              as to the truth of the allegations of paragraph 6 and on that basis denies them.
                         15
                                                  7.        Livingly lacks knowledge or information sufficient to form a belief
                         16
                              as to the truth of the allegations of paragraph 7 and on that basis denies them.
                         17
                                                                      Claims Related to Subject Photograph 1
                         18
                                                  8.        Livingly admits that Grecco filed the referenced copyright
                         19
                              registration but otherwise lacks knowledge or information sufficient to form a belief as
                         20
                              to the truth of statements in that registration, whether the Subject Photograph is among
                         21
                              the photographs thereby registered, or as to the truth of the other allegations of
                         22
                              paragraph 8 and on that basis denies them.
                         23
                                                  9.        Livingly admits that it posted a copy of Subject Photograph 1 on the
Joshua Koltun ATTORNEY




                         24
                              website specifically indicated and otherwise denied the allegations of paragraph 9.
                         25
                                                  10.       Livingly admits that the Complaint sets forth in and following
                         26
                              paragraph 10 an image of Subject Photograph 1 and a screen capture of Livingly’s
                         27
                              website.
                         28

                                                                                   -1-
                              Livingly Answer and Counterclaim                                                 2:20-cv-00151 FMO (RAOx)
                         Case 2:20-cv-00151-DSF-JC Document 11 Filed 01/31/20 Page 3 of 11 Page ID #:29




                          1                                           Claims Related to Subject Photograph 2
                          2                       11.       Livingly admits that Grecco filed the referenced copyright
                          3   registration but otherwise lacks knowledge or information sufficient to form a belief as
                          4   to the truth of statements in that registration, whether the Subject Photograph is among
                          5   the photographs thereby registered, or as to the truth of the other allegations of
                          6   paragraph 11 and on that basis denies them.
                          7                       12.       Livingly admits that it posted a copy of Subject Photograph 2 on the
                          8   websites specifically indicated, lacks information as to whether or when Grecco ever
                          9   published or displayed the Photograph, and otherwise denied the allegations of
                         10   paragraph 12.
                         11                       13.       Livingly admits that the Complaint sets forth in and following
                         12   paragraph 13 an image of Subject Photograph 2 and a screen capture of Livingly’s
                         13   websites.
                         14                                           Claims Related to Subject Photograph 3
                         15                       14.       Livingly admits that Grecco filed the referenced copyright
                         16   registration but otherwise lacks knowledge or information sufficient to form a belief as
                         17   to the truth of statements in that registration, whether the Subject Photograph is among
                         18   the photographs thereby registered, or as to the truth of the other allegations of
                         19   paragraph 14 and on that basis denies them.
                         20                       15.       Livingly admits that it posted a copy of Subject Photograph 3 on the
                         21   website specifically indicated, lacks information as to whether or when Grecco ever
                         22   published or displayed the Photograph, and otherwise denied the allegations of
                         23   paragraph 15.
Joshua Koltun ATTORNEY




                         24                       16.       Livingly admits that the Complaint sets forth in and following
                         25   paragraph 16 an image of Subject Photograph 3 and a screen capture of Livingly’s
                         26   website.
                         27

                         28

                                                                                   -2-
                              Livingly Answer and Counterclaim                                                 2:20-cv-00151 FMO (RAOx)
                         Case 2:20-cv-00151-DSF-JC Document 11 Filed 01/31/20 Page 4 of 11 Page ID #:30




                          1                                           Claims Related to Subject Photograph 4
                          2                       17.       Livingly admits that Grecco filed the referenced copyright
                          3   registration but otherwise lacks knowledge or information sufficient to form a belief as
                          4   to the truth of statements in that registration, whether the Subject Photograph is among
                          5   the photographs thereby registered, or as to the truth of the other allegations of
                          6   paragraph 17 and on that basis denies them.
                          7                       18.       Livingly admits that it posted a copy of Subject Photograph 4 on the
                          8   website specifically indicated, lacks information as to whether or when Grecco ever
                          9   published or displayed the Photograph, and otherwise denied the allegations of
                         10   paragraph 18.
                         11                       19.       Livingly admits that the Complaint sets forth in and following
                         12   paragraph 19 an image of Subject Photograph 4 and a screen capture of Livingly’s
                         13   website.
                         14
                                                                   [Grecco’s] First Claim for Relief

                         15
                                                  20.       Livingly’s responses to incorporated paragraphs are as stated above.
                         16
                                                  21.       Livingly denies the allegations of paragraph 21.
                         17
                                                  22.       Livingly denies the allegations of paragraph 22.
                         18
                                                  23.       Livingly denies the allegations of paragraph 23.
                         19
                                                  24.       Livingly denies the allegations of paragraph 24.
                         20
                                                  25.       Livingly denies the allegations of paragraph 25.
                         21
                                                  26.       Livingly denies the allegations of paragraph 26.
                         22
                                                                      [Grecco’s] Prayer for Relief
                         23
                                                  Livingly denies that Grecco is entitled to the relief sought, or to any relief.
Joshua Koltun ATTORNEY




                         24

                         25

                         26
                         27

                         28

                                                                                   -3-
                              Livingly Answer and Counterclaim                                                 2:20-cv-00151 FMO (RAOx)
                         Case 2:20-cv-00151-DSF-JC Document 11 Filed 01/31/20 Page 5 of 11 Page ID #:31




                          1
                                                                    AFFIRMATIVE DEFENSES

                          2
                                        Livingly alleges the following affirmative defenses:
                          3
                                                                  FIRST AFFIRMATIVE DEFENSE
                          4                                            (Failure to state a claim)
                          5             Grecco has failed to state a claim as to which relief may be granted.
                          6                                      SECOND AFFIRMATIVE DEFENSE
                                                                           (License)
                          7

                          8             Livingly was authorized by Grecco to engage in the allegedly infringing conduct.
                          9                                       THIRD AFFIRMATIVE DEFENSE
                         10                                                 (Fair Use)
                         11             Livingly’s alleged conduct constitutes fair use.

                         12                                      FOURTH AFFIRMATIVE DEFENSE
                                                                           (Estoppel)
                         13

                         14             The Complaint is barred by the doctrine of estoppel.
                         15                                       FIFTH AFFIRMATIVE DEFENSE
                                                                            (Laches)
                         16

                         17             The Complaint is barred by the doctrine of laches.
                         18                                       SIXTH AFFIRMATIVE DEFENSE
                                                                            (Waiver)
                         19

                         20             The Complaint is barred by the doctrine of waiver.
                         21                                      SEVENTH AFFIRMATIVE DEFENSE
                                                                         (Unclean Hands)
                         22

                         23             Each and every cause of action in the Complaint is barred by the doctrine of
Joshua Koltun ATTORNEY




                         24   unclean hands.
                         25                                      EIGHTH AFFIRMATIVE DEFENSE
                                                                          (Justification)
                         26
                                        Livingly was justified in doing any or all of the acts alleged in the Complaint.
                         27

                         28

                                                                                -4-
                              Livingly Answer and Counterclaim                                            2:20-cv-00151 FMO (RAOx)
                         Case 2:20-cv-00151-DSF-JC Document 11 Filed 01/31/20 Page 6 of 11 Page ID #:32



                                                                   NINTH AFFIRMATIVE DEFENSE
                          1                                                 (Mitigation)
                          2             Grecco has failed, and continues to fail, to act reasonably to mitigate the
                          3   damages alleged in the Complaint.
                          4                                        TENTH AFFIRMATIVE DEFENSE
                          5
                                                                            (Standing)
                                        Grecco lacks standing to assert that Livingly’s conduct is outside the scope of
                          6
                              licenses Grecco granted to the studios to freely distribute the subject photographs to the
                          7
                              public via the media.
                          8

                          9                                      ELEVENTH AFFIRMATIVE DEFENSE
                                                                     (Fraud on the Copyright Office)
                         10
                                        Grecco engaged in fraud on the Copyright Office in that he intentionally and
                         11
                              fraudulently concealed the fact that the Subject Photographs were derivative works and
                         12
                              that he was not the sole author of the Subject Photographs, and his omissions and
                         13
                              misrepresentations were material in that in their absence registration would not have
                         14
                              issued.
                         15
                                                                 TWELFTH AFFIRMATIVE DEFENSE
                         16                                             (Copyright Misuse)
                         17             Grecco is not entitled to damages or injunctive relief because its actions,
                         18   including but not limited to its actions in filing the Complaint herein, constitute a
                         19   misuse of the copyright.
                         20             Wherefore, Livingly respectfully requests that the Court enter judgment in its
                         21   favor and award reasonable attorneys’ fees and costs and such other relief as may be
                         22   just.
                         23
Joshua Koltun ATTORNEY




                         24

                         25

                         26
                         27

                         28

                                                                                 -5-
                              Livingly Answer and Counterclaim                                            2:20-cv-00151 FMO (RAOx)
                         Case 2:20-cv-00151-DSF-JC Document 11 Filed 01/31/20 Page 7 of 11 Page ID #:33




                          1
                                                        COUNTERCLAIM FOR DECLARATORY RELIEF

                          2
                                                  1.        Livingly hereby realleges and incorporates by this reference the
                          3
                              allegations/admissions of its answer and affirmative defenses above as though fully set
                          4
                              forth herein.
                          5
                                                  2.        Since the very beginning of the motion picture industry, following
                          6
                              an industry practice that originated with theatrical producers, producers of films
                          7
                              television shows would freely distribute still photographs through the media and others,
                          8
                              including directly distributing photographs to fans. These photographs, commonly
                          9
                              referred to as “handouts,” would often include portraits of the characters in the
                         10
                              films/shows, often on the sets of the films/shows. These still photographs would not
                         11
                              necessarily be direct frames from the film/show itself, but might rather be a still
                         12
                              photograph taken on the set of the show by a photographer commissioned for that
                         13
                              purpose.
                         14
                                                  3.        The industry practice of freely distributing “handouts,” with no
                         15
                              restriction on their republication, was to maximize publicity and public interest in the
                         16
                              films/shows that were the subject of the handouts. Any effort to control or restrict the
                         17
                              republication of such handouts would have inhibited their circulation and have defeated
                         18
                              the purpose of the industry practice. The practice of using “handouts” was well
                         19
                              understood in the industry. The entertainment industry has always taken a most liberal
                         20
                              approach to publicity, in which even publicity that many would regard as negative was
                         21
                              nevertheless considered desirable by the studios and their publicists (i.e. “No publicity
                         22
                              is bad publicity.”)
                         23
                                                  4.        On information and belief, Grecco was, at the time the Subject
Joshua Koltun ATTORNEY




                         24
                              Photographs at issue herein were taken, a photographer frequently commissioned by
                         25
                              studios for the express purpose of taking such handout photographs on the sets of their
                         26
                              television shows. He was fully aware of the industry practice concerning “handouts.”
                         27

                         28

                                                                                   -6-
                              Livingly Answer and Counterclaim                                                  2:20-cv-00151 FMO (RAOx)
                         Case 2:20-cv-00151-DSF-JC Document 11 Filed 01/31/20 Page 8 of 11 Page ID #:34




                          1                       5.        The Subject Photographs 1, 2 and 3 depict two leading characters
                          2   (Mulder and Scully) from the television series “The X-files.” Subject Photograph 4
                          3   depicts the leading character (Xena), from the television series “Xena, Warrior
                          4   Princess.” Although these television series were first broadcast many years ago, the
                          5   studios continue to promote the shows and make them available to the public, for
                          6   example through DVD rentals and streaming services.
                          7                       6.        On information and belief, Grecco does not claim to own the
                          8   copyright in either of these TV series or in the characters Mulder, Scully, or Xena.
                          9                       7.        On information and belief Grecco was not the sole author of the
                         10   Subject Photographs. On information and belief, Grecco was not the sole person
                         11   involved in composing the Subject Photographs; at a minimum other people, not
                         12   employed by Grecco, were involved in and/or solely responsible for the makeup,
                         13   costume and set design and posing of the actors in character on the sets for the series.
                         14                       8.        On information and belief, Grecco was expressly commissioned by
                         15   the respective studios owning the copyrights in the relevant shows and characters to
                         16   take the Subject Photographs, as well as many other photographs, solely for the studio
                         17   to use such photographs as “handouts” to be freely distributed to the public via the
                         18   media and others.
                         19                       9.        On information and belief, to the extent that Grecco has any
                         20   copyright interest in the Subject Photographs, he expressly and impliedly gave the
                         21   respective studios an exclusive license to the Subject Photographs, and to all similar
                         22   photographs. On information and belief, Grecco at a minimum gave an express and
                         23   implied license to the studios to freely distribute the Subject Photographs, and similar
Joshua Koltun ATTORNEY




                         24   photographs, as “handouts.” Any media or other persons who obtained such
                         25   photographs were the intended third party beneficiaries of such licenses, whether or not
                         26   they directly received the photographs from the studios.
                         27                       10.       Livingly is a media company that displayed the handout
                         28   photographs that are the subject of this lawsuit on the website URLs indicated in the

                                                                                   -7-
                              Livingly Answer and Counterclaim                                                 2:20-cv-00151 FMO (RAOx)
                         Case 2:20-cv-00151-DSF-JC Document 11 Filed 01/31/20 Page 9 of 11 Page ID #:35




                          1   complaint. On information and belief, Livingly’s use of the Subject Photographs was
                          2   squarely within license expressly and impliedly granted that the Subject Photographs
                          3   would be “handouts.”
                          4                       11.       On information and belief, Grecco was fully aware that the
                          5   photographs he took for the X-Files and Xena and other shows, were being freely
                          6   distributed as “handouts.” On information and belief, Grecco never objected to the
                          7   studios doing so, at least not for many years after the fact.
                          8                       12.       Many years, sometimes decades, after the Subject Photographs (and
                          9   other similar photographs) were taken, Grecco registered the photographs with the
                         10   Copyright Office. Grecco then began to sue, and threaten to sue, media companies and
                         11   other persons or entities that had published “handout” photographs for putative
                         12   copyright infringement.
                         13                       13.       Grecco’s lawsuits and threatened lawsuits directly interfere with and
                         14   undermine publicity for the shows which are the subject of the handouts. In the case of
                         15   the Subject Photographs, Grecco’s claims of copyright infringement by Livingly
                         16   directly interferes with and undermines publicity for the X-files and Xena television
                         17   series.
                         18                       14.       On information and belief, if, at the time the studios had
                         19   commissioned Grecco to take the Subject Photographs and other “handout”
                         20   photographs, the studios had been aware that Grecco would interfere with and
                         21   undermine their efforts to promote and publicize their shows, the studios would never
                         22   have commissioned Grecco to take the photographs, nor would they have allowed him
                         23   access to the sets to take such photographs. If in fact Grecco had such an intent at the
Joshua Koltun ATTORNEY




                         24   time he took such photographs to claim the rights he now claims, he deliberately
                         25   concealed that intent from the studios.
                         26                       15.       Grecco’s long delay in registering the copyrights and asserting his
                         27   copyright claims against persons publishing “handout” photographs greatly increased
                         28

                                                                                   -8-
                              Livingly Answer and Counterclaim                                                   2:20-cv-00151 FMO (RAOx)
                         Case 2:20-cv-00151-DSF-JC Document 11 Filed 01/31/20 Page 10 of 11 Page ID #:36




                          1   the likelihood that relevant correspondence and documents in the hands of the studios
                          2   would be lost or destroyed.
                          3                       16.       In 2019, Grecco through counsel asserted his copyright claims
                          4   concerning the Subject Photographs against Livingly and made a demand for payment.
                          5   Livingly removed the Subject Photographs from the URLs in question.
                          6                       17.       In communications between counsel Livingly asserted that it had
                          7   been entitled to use the photographs, at a minimum because it was a third-party
                          8   beneficiary of the license the studios had to use the photographs as “handouts.”
                          9   Counsel for Grecco conceded that the Subject Photographs were “handouts.”
                         10   However, counsel argued on various grounds that Livingly was not within the scope of
                         11   any express or implied license that the studios’ free distribution of such “handouts”
                         12   created. Livingly’s counsel did not find these arguments to be sound, and Grecco’s
                         13   counsel declined Livingly’s invitation to provide any contemporaneous evidence that
                         14   might have supported its arguments.
                         15                       18.       Because Livingly in good faith believes that it was entitled to use
                         16   the Subject Photographs in the manner that it did, and because Livingly moreover
                         17   believes that Grecco’s calculation of putative damages was unsound and unreasonable,
                         18   Livingly’s counsel suggested that if Grecco seriously persisted in its views of the
                         19   matter it was best that the parties obtain an adjudication from a court of the merits of
                         20   their respective arguments.
                         21                       19.       Plaintiff’s position in this dispute has created an actual, substantial
                         22   and judicial controversy between Grecco and Livingly concerning whether Livingly
                         23   was entitled to use the Subject Photographs, and other similarly situated photographs.
Joshua Koltun ATTORNEY




                         24                       Wherefor, Livingly requests the Court to enter a judgment:
                         25
                                                            a. Holding that Livingly did not infringe any copyright rights of
                         26                                    Grecco, as a result of the pubication of the Subject Photographs;
                         27

                         28

                                                                                    -9-
                              Livingly Answer and Counterclaim                                                    2:20-cv-00151 FMO (RAOx)
                         Case 2:20-cv-00151-DSF-JC Document 11 Filed 01/31/20 Page 11 of 11 Page ID #:37




                          1
                                                            b. Holding that Livingly was entitled to use the Subject
                                                               Photographs in the manner that it did, and would be entitled to
                          2
                                                               similarly use similar “handout” photographs;
                          3

                          4                                 c. Awarding Livingly the costs of this action, together with
                                                               reasonable attorneys’ fees, and
                          5

                          6                                 d. Granting such other and further relief, legal and equitable to
                          7                                    which Livingly is entitled.
                          8                                              Demand for Jury Trial
                          9
                                        Livingly hereby demands a trial by jury of all issues triable by jury.
                         10

                         11   Dated: January 31, 2019                                  _____\s\________________
                                                                                       Joshua Koltun
                         12                                                            Attorney for Defendant
                                                                                       and Counterclaimant
                         13                                                            Livingly Media, Inc.
                         14

                         15

                         16

                         17

                         18
                         19

                         20

                         21

                         22

                         23
Joshua Koltun ATTORNEY




                         24

                         25

                         26
                         27

                         28

                                                                                   - 10 -
                              Livingly Answer and Counterclaim                                                  2:20-cv-00151 FMO (RAOx)
